THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

 

ELA|NE AND VlCTOR SWANGER,
as parents and legal guardians of
B.J.S., and B.J.S.,

Plaintiffs, :

v. : 4:11-CV-894
(JUDGE MAR|AN|)

WARR|OR RUN
SCHOOL D|STR|CT, et al.,

Defendants.

MOMNDUM OP|N|ON
l. lNTRoDuchoN

This is an action arising from an inappropriate sexual touching incident between two
mentally challenged high school students. Elaine and Victor Swanger, parents of Plaintiif
Bobbie Jo Swanger, sued Defendant Duane Mattison, a student in Bobbie Jo’s special
education class, for inappropriately touching their daughter in her private areas; his school
district and school officials and teachers; and a nonprofit organization that provided
psychiatric treatment to Mattison. Presently before the Court is a renewed Motion for
Summary Judgment by Defendants Diversitied Treatment Alternatives (“DTA”) and Alvin
Weaver (col|ectively “Mental Health Defendants”). Doc. 198. Defendants Warrior Run
School District, Patricia Cross, Douglas Bertanzetti, Tammy Osenga, and Cynthia Del Gotto
(col|ectively “School Defendants”) also moved for summary judgment, which will be

addressed in a separate opinion. Doc. 202.

 

The operative Complaint in this case is the Second Amended Complaint, which sets
forth nine counts: (1) violation of Section 504 of the Rehabilitation Act of 1973; (2) violation
of Title lX of the Education Amendments of 1972; (3) violation of substantive due process '
rights under 42 U.S.C. § 1983; and (4) breach of fiduciary duty, all against the School
Defendants; (5) assault , (6) battery, and (7) intentional infliction of emotional distress, all
against Mattison; and (8) negligence and (9) violation of substantive due process rights
under 42 U.S.C. § 1983, all against the Mental Health Defendants. Doc. 77. The relevant
issues in this motion were first briefed in Mental Health Defendants’ original motion for
summary judgment, which this Court granted on September 30, 2015. Doc. 171.

Gn appeal, the Third Circuit vacated the Court’s judgment without reaching the
merits of the Court’s summary judgment opinion, and instead instructed that the Court
should assess “whether federal courts should recognize the [Pennsylvania’s Mental Health
Procedures Act] broader protections as a federal privilege,” and whether, in light of such
assessment, the Court should allow the disclosure of DTA’s psychiatric treatment records of
Mattison prior to adjudicating any further dispositive motions. Swanger v. Warrior Run Sch.
Dist., 659 F. App’x 120, 125 (3d Cir. 2016). However, the Third Circuit’s instruction was
largely rendered moot on remand, as Defendant Mattison waived his privilege to his
psychiatric records. The disclosure of these records supplemented the parties’ original
record for summary judgment, and the Defendants filed renewed motions for summary

judgment, arguing that none of the new evidence should prevent the Court from granting

summary judgment again in their favor. Thus, the task before the Court is to determine to
what extent, if any, its previous summary judgment opinions are impacted by the newly
available evidence. For the reasons that follow, the Court will grant Mental Health
Defendants’ Motion for Summary Judgment in part and deny it in part.

|l. STATEMENT oF UNoisPuTEo FAcTs

ln accordance with Local Rule 56.1, the Mental Health Defendants have submitted a
Statement of Material Facts in Support of their Motion for Summary Judgment as to which
they submit there is no genuine issue or dispute for trial. Doc. 200. Plaintiffs have
submitted their response, a Counter Statement of Facts. Doc. 210. The following facts are
not reasonably in dispute except as othen/vise noted.

Elaine Swanger and Victor Swanger are parents of P|aintiff Bobbie Jo Swanger, who
was a mentally challenged student at Warrior Run School District in its special education
and life skills program. Doc. 200,1]1] 1, 2. Defendant Duane Mattison was also a student in
Warrior Run’s special education and life skills program, and under the legal and physical
custody of the Tioga County, Pennsylvania Department of Human Services. ld. at 11 3.
Defendant DTA is a Pennsylvania non-profit organization that provides individualized

psychiatric treatment programs for at-risk adolescent males. ld. at 11 8.1 DTA is licensed by

 

1 Though Plaintiffs purport to “deny” this statement of fact, their only explanation for the “denial” is
that “[i]n the context of this case, DTA provides counseling and placement for adjudicated delinquent and/or
dependent youth who are primarily referred to DTA by county children and youth orjuvenile probation.”
Doc. 210 jj 8 (intemal quotation marks omitted). The Court fails to see how this “denial” controverts the
statement that DTA is a non-profit organization that provides psychiatric treatment for adolescent males.
This is simply one of numerous examples where P|aintiffs purport to “deny” statements of facts without

3

the Pennsylvania Department of Public We|fare Oche of Mental Health and Substance
Abuse Services and the Office of Children and Youth Families. ld. 11 9. Defendant Alvin
Weaver is a mental health professional in DTA’s Community Residential Rehabilitation
program where he is “part of a treatment team that provides counseling to post-traumatized
individuals.” Doc. 210-2 (FirstWeaver Dep.), at 6-7. Weaver was Duane Mattison’s
“mental health professional and case manager” during part of Mattison’s treatment period at
the DTA. Doc. 210-1 (Diggan Dep.) at 15.

Ado|escent males are typically referred to DTA for treatment by county Children &
Youth Services Departments, Juveni|e Probation Departments, or Mental Health Mental
Retardation Services programs. Doc. 20011 13; see also Doc. 210 11 13. Once a patient
has met certain treatment milestones and has demonstrated awareness of DTA’s program
and rules and expectations, the patient is eligible to transfer to the Montour Learning
Center, DTA’s “second home” for continued treatment. ld.11 15. At this Learning Center,
adolescents continue their treatment with DTA staff on relapse prevention plans and other
goals that the adolescent needs to accomplish before becoming eligible for post-placement
Id.11 16. Once a patient successfully completes DTA’s residential treatment programs and
is eligible for post-placement, the adolescent may return to his fami|y, transition to an
independent living environment with the assistance of DTA, or be placed with a foster care

family through DTA’s foster care program or other agency. ld. 11 18. While in DTA’s foster

 

 

challenging the statements’ truthfulness or citing to proper portions of the record for support. Al| such
“denia|s" will be deemed as admitted by the Court, and Plaintiffs’ counsel are on notice that such practice
will not be countenanced by the Court in the future.

4

care program, the adolescent continues to undergo weekly individual and group therapy
sessions and periodic psychiatric evaluations ld. 11 19; see also Doc. 210 11 19.

ln May 2007, Tioga County’s Court of Common Pleas adjudged Mattison as a
“Dependent Child” in need of treatment, supervision, and/or rehabilitation pursuant to
Pennsylvania’s Juvenile Act, and ordered that Mattison be placed in the custody of the
Tioga County Human Services Agency. /d. 11 26. The Court also ordered the Laurel Youth
Services Diagnostic Unit to conduct a diagnostic evaluation, which concluded that Mattison
was in need of treatment and recommended that he be enrolled in DTA’s residential
treatment program. ld. 1111 26-27. ln a Tioga County Department of Human Services report
issued a month later, the Department set forth several specific concerns based on
Mattison’s history both as a victim of sexual abuse and a perpetuator of sexual misconduct:

Duane Mattison was accepted for services when he and his mother moved

back into the area. Duane had been attending sexual abuse therapy but his

mother had discontinued the therapy Duane was caught at school having

sexual relations with another boy. Duane was caught inappropriately

touching several girl’s behinds in his classroom [Mattison’s then school,

Williamson High School] wanted Duane gone. [lt was] decided that Duane

should go to DTA the Diagnostic team decided that Duane should be sent

to a place for Sexual Offenders and Sexual Abuse. However, Duane’s lQ is

66 and the team is concerned that Duane will not understand the program.

DTA is going to lnterview Duane tomorrow.
Doc. 201-19 (Tioga County Department of Human Services, June 20, 2007 Report) at 2.
The Report then recommended that Mattison stay at Laurel Youth Services “until opening at

DTA” and that the team would set up a “[t]ransition to DTA foster home if Duane cannot stay

at Laurel.” ld. ln May 2007, Mattison entered DTA’s residential treatment program. ld.11

5

 

 

28. After some time, Mattison was transferred to DTA’s second home at the Montour
Learning Center. ld. at 11 29; see also Doc. 210 11 29. Kristen Powell, Mattison’s
caseworker at the Montour Learning Center, testified that she was not aware of any
problems with him acting out sexually during his treatment at the Center. Doc. 210-4 at 11.
Michael Jones, DTA’s Administrative Coordinator at the Center, testified that “Duane had
demonstrated no sexually inappropriate behavior within the residential treatment component
[at the Center],” which spanned a period of two years. Doc. 200 11 32. Fina||y, Mattison
himself also testified that no incidents occurred while he lived at DTA. ld.11 33.

ln February 2009, Mattison graduated from the Montour Learning Center and was
placed in the foster home of Pat and Bob Baier. Id.1134. Soon thereafter, Mattison began
attending Warrior Run High Schoo| during his tenth grade year. ld. 11 39. At the beginning
of Mattison’s eleventh grade year, Warrior Run conducted an investigation after a female
student, Sara Swartz, accused Mattison of asking her “if he could touch her breasts.” Doc.
210-6 (Bertanzetti Dep.) at 7. After interviewing both Mattison and Swartz, as well as other
students who had been in the room at the time, the school concluded that Mattison “had not
done that. He hadn’t asked to touch her inappropriately he was talking with other boys
and that he wasn’t talking about Sara at all. And that was backed up by one of the other
boys in the classroom.” ld. at 8. DTA was made aware of this accusation. Doc. 210-12
(Second Weaver Dep.) at 195. However, less than two months later, in November 2009,

DTA removed Mattison from Warrior Run High School and placed him back in alternative

education “after he had sexual contact with a chicken at the Host Home.” Doc. 210-9
(October 25, 2010 DTA Psychological Evaluation) at 4. After completing his eleventh grade
in the alternative education program, and because he “did not exhibit any additional sexual
acting out behaviors after [November 2009]", DTA suggested that “[Mattison] should be
given the opportunity to attend public school for his 12th grade year." ld. Thus, Mattison
was re-enrolled at Warrior Run High School for his tweth grade year.

There is a disputed issue of fact as to whether-and to what extent-DTA was
involved in the re-enrol|ment process of Mattison into Warrior Run. Defendants contend
that “1n]either DTA, nor its employees were directly involved in Mattison’s enrollment at
Warrior Run.” Doc. 200 11 36. ln support, Defendants point to the deposition of Jones,
DTA’s administrative coordinator, who testified that “[g]enerally [the enrollment process] is
for parents and for foster parents,” and that he was not personally involved in Mattison’s
school placement Doc. 210-12 (Jones Dep.) at 12, 15. Defendants also point to the
testimony of Shelly Diggan, the clinical coordinator for the specialized foster care program
at DTA, who testified that “[t]ypica|ly the foster parents are responsible for the enrollment
[into public school] but what [DTA] will provide is what they refer to as a letter of intent. Just
basically stating the client’s name, what grade they’re going to be entering into, whether or
not they [need] learning support or regular mainstream education...if we have obtained any
educational records, we will forward those as well and put those with a packet for the foster

parents to do the enrollment process.” Doc. 210-1 (Diggan Dep.) at 12-13. Finally,

 

 

Defendants rely on the testimony of Kristen Powell, Mattison’s caseworker at DTA’s
Montour Learning Center, who testified that while teachers at the Center would typically
communicate with the public school to get the student “set up and enrolled to attend,” she
was “never involved in that enrollment process.” Doc. 201-11 (Powell Dep. at 9).

P|aintiffs, however, contend that DTA played an active and instrumental role in re-
enrolling Mattison at Warrior Run in tweth grade. P|aintiffs point to an “Act 30 admittance
form,” which was a requisite form for Mattison’s enrollment process, that appears to be
signed by both his foster parent and by Shelly Gira, an employee at DTA, aerming that
Mattison has not previously been suspended or expelled from a public school “for an act or
offense involving weapons, alcohol or drugs or for the willful infliction of injury to another
person or for any act of violence committed on school property....” Doc. 201-5 (Cross Dep.
Ex. 1) at 5. P|aintiffs also aver that Weaver signed certain papers at Warrior Run as
Mattison’s “Parent/Guardian/Surrogate.” Doc. 210-8 at 5, 8. ln short, the parties dispute
how significant a role DTA played in Mattison’s re-enrollment at Warrior Run.

Shortly after Mattison was re-enrolled in tweth grade, Weaver was called to Warrior
Run for a meeting because Mattison had been “talking to a male peer about a girl and made
a comment about touching her breasts.” Doc. 210-12 at 201. Both Doug Bertanzetti,
Warrior Run’s vice-principal, and Alvin Weaver talked to Mattison about the wrongful nature
of his comment, telling him that it was “sexually inappropriate and offensive.” ld. Though

Weaver admonished Mattison for this incident, he privately noted in his therapy notes that

 

this is “a step in the right direction. Meaning that this was a conversation about an age
appropriate female with whom he has interacted, it was not a deviant fantasy about an
animal, and he did not act out against her sexually.” ld. at 201.

Approximately six months later, on March 14, 2011, the incident that precipitated this
lawsuit occurred between Mattison and Bobbie Jo in their English class. Doc. 2001140.
Mattison, seated in the desk immediately behind Bobbie Jo, admitted at his deposition that
he reached around his desk and touched her private areas. ld. 1141; see also Doc. 210-3
(Mattison Dep.) at 57-58, 63 (testifying that he “asked [Bobbie Jo] if [he] could put [his] hand
up her shirt and feel her breast and she had shook her head yes . . . and asked her if 1he]
could put [his] Hnger in her vagina, she shook her head yes” and that he had also asked
Bobbie Jo “to suck [his] penis” on this occasion). Nathan Neidig, another student seated
behind Mattison, testified that he saw that Mattison had his hand down Bobbie Jo’s pants.
ld. 11 42. After class, Neidig reported what he had witnessed to their teacher, Defendant Del
Grotto. ld.11 43. Del Gotto testified that she and Trish Marino, another teacher at Warrior
Run, then asked Bobbie Jo to show them what happened between her and Mattison. ld.11
44. The incident was then reported to Bertanzetti, who met with Mattison, and Mattison
admitted that he put his hand up Bobbie Jo’s shirt. ld.1111 45, 46. Mattison was removed
from Warrior Run High School that afternoon. ld. 11 47; Doc. 210 11 47. According to a
report created after Warrior Run’s investigation of the March 14, 2011 incident, titled the

“Manifestation Determination” report, the school decided to remove Mattison from school

and ask him to return to the Montour Learning Center at DTA, noting that “Duane admittedly
knows what he did was wrong” and that he “has been in treatment/counseling for similar
behaviors,” without expounding further on what such behaviors were. Doc. 210-8 at 5. The
report also summarized Mattison’s history as follows:

Prior to this incident Duane has been reported by his teachers to have had

issues of inappropriateness with another female in his class. Duane has

been under the watchful eye of administration and teachers. DTA staff

members have been made aware of issues with Duane in school and they

have been working with him During the current school year, Mr. Weaver

has been invited to the school on more than one occasion to discuss issues

and concerns with Duane, specifically his inappropriate sexual tendencies

Due to a series of concerns over the course of the school year, Duane’s

teachers have been more closely observing his behavior, especially when he

is in close proximity to female students in his class.
ld. at 4-5. lt is unclear what these “issues of inappropriateness” or “series of concerns” refer
to, though they presumably refer to the incidents summarized above, where Mattison was
accused of talking about Swartz’s breasts in eleventh grade and was disciplined for making
a comment regarding a female student’s breasts to a male peer. Doc.210-6 at 7; Doc. 210-
12 at 201. The school determined it “will not proceed with disciplinary action since Duane
will return to DTA.” Doc. 210-8 at 6.

The day of the March 14, 2011 incident, Bertanzetti also contacted Ms. Swanger and
informed her that Mattison had inappropriately touched Bobbie Jo. ld.11 49. Ms. Swanger
testified that during that telephone ca|l, Bertanzetti referenced past sexual misconduct by

Mattison, and told her “that Duane had had a similar incident with another girl in the

classroom,” and that “Duane had been removed from the school [in eleventh grade]

10

 

because of that incident, but that he had been allowed to come back. And he said that they
wanted to get Duane out of the school district and keep him out of the school district and if l
would bring charges against him that would make it easier for them to do that. And he said
that if l would bring charges against Duane, l could prevent it from happening to another
girl.” Doc. 210-7 (Swanger Dep.) at 17. After receiving the call from Bertanzetti, Ms.
Swanger contacted the Pennsylvania State Police to report the incident and pursue criminal
charges against Mattison. Doc. 200 11 50. On May 17, 2011, a criminal complaint was filed
in Northumberland County, Pennsylvania, charging Mattison with aggravated indecent
assault, indecent assault, and indecent exposure based on the March 14, 2011 incident, ld.
11 52. As a result, Mattison pled guilty to the charges of indecent assault and nolo
contendere to indecent exposure. ld.11 53. On August 25, 2011, the state court placed him
on probation for two years. ld. 11 54. The court further ordered that Mattison successfully
complete a residential treatment program called the Mainstay North Program. ld. at11 55.

lt is undisputed that before March 14, 2011, Bobbie Jo never told anyone that
Mattison had acted inappropriately towards her, Doc. 200 11 57, even though the record
reflects that he had done so, Doc. 210-3 at 44. While the Swangers did not notice or
recognize any signs of sexual abuse in their daughter, according to Ms. Swanger,
approximately one month before the March 2011 incident, Bobbie Jo “got quieter” and
would spend more time in her room reading by herself, instead of with the family. ld. 1111 59,

60. However, the Swangers have not consulted with any healthcare professional regarding

11

Bobbie Jo and the problems that may have resulted from the incident with Mattison. ld. 11
64. According to Ms. Swanger, Bobbie Jo “chose not to talk to anyone.” ld. 1111 65, 66; Doc.
210 1111 65, 66; Doc. 210-7 (Swanger Dep.) at 56.

As noted above, in the parties’ previous round of motion for summary judgment
briefing, Defendants had not disclosed all of Mattison’s psychiatric records from DTA, which
this Court previously deemed as privileged Doc. 149. On appeal, the Third Circuit declined
to “address the substantive merits” of the Court’s summary judgment ruiings, and instead
found that on remand, this Court should conduct a further assessment as to whether the
Pennsylvania’s Mental Health Procedures Act (“MHPA")’s broad confidentiality protections
should be recognized as a federal common law privilege, and noted that if the Court
“declines to recognize the MHPA as a federal common law privilege, it should review the
DTA documents in camera to determine the extent to which they are protected under the
narrower federal psychotherapist-patient privilege.” Swanger, 659 F. App’x at 122, 126.
However, the parties resolved their privilege disputes upon remand, as “Mattison signed an
Authorization To Disclose Health information which provided for the disclosure of his entire
record from [DTA].” Doc. 200 11 76. After the disclosure of these records, Defendant Alvin
Weaver submitted to a second deposition on June 19, 2017, during which he was asked to
expound upon various case notes and DTA records from the newly disclosed evidence.
Doc. 210-12. Both his deposition and the new evidence referenced in the deposition were

submitted for the record.

12

 

 

ln their brief in opposition to the instant motion for summary judgment, P|aintiffs
argue that new details revealed through the DTA weekly therapy case notes show that DTA
had knowledge of Mattison’s likelihood to engage in inappropriate sexual behavior at
school. These notes detail a history of what might well be described as disturbing sexual
fantasies as well as sporadic sexual misconduct by Mattison, including, in relevant part:

o September 9, 2009 Note - Mattison’s then-DTA counselor, Karen Brown, wrote that
Mattison reported a situation at school where “a male peer ‘hump[ed]’ him in the
locker room while in his boxers. Duane expressed that the situation reminded him of
when he was made to have sex with a male peer in the bathroom in the past.” Doc.
210-12 at 193. At deposition, Weaver explained that this type of situation at school
is not one in which DTA would become involved, because “[u]nfortunate|y, you see a
lot of that type of behavior with teenage boys.” ld. at 53. Brown’s note also stated
that Mattison “continues to not process fantasies related to his host mother’s
granddaughter, girls from the youth group that he now sees in school, the host
mother’s younger grandchildren and the dogs.” 2 ld. at 193.

o September 30, 2009 Note - Karen Brown wrote that “[a]fter receiving information
from [DTA] staff l questioned [Mattison] about an incident at school where Duane
was accused of touching a girl’s breasts 3 Through additional questioning, l helped
Duane talk about additional behaviors such as anal stimulation using objects,
becoming aroused at school or at home not processing fantasies about his host
parents’ grandchildren, the dogs or males at school, and masturbating more
frequently than he reports...” ld. at 195.

o November 12, 2009 Note - shortly after Mattison was removed from Warrior Run in
eleventh grade for sexually abusing a chicken, Karen Brown wrote that she
discussed the incident with Mattison. ld. at 196. At deposition, Weaver testified that

 

2 in DTA vernacular, “processing” refers to “talk[ing] about” certain fantasies, while “lapsing" refers
to “masturbat[ing] to a fantasy that was deviant in nature." ld. at 22, 34. DTA’s counselors believed that if
a patient was not processing his fantasies, it would be “more likely that he would masturbate to deviant
fantasies,” which would “reinforce[] the deviant thinking.” ld. at 54-55.

3 This is a reference to the 2009 Swartz accusation, which, as discussed above, resulted in a
school investigation that concluded that the accusations were unfounded. Doc. 210-6 (Bertanzetti Dep.) at
7-8; see also id. at 26 (Bertanzetti testifying that the investigation revealed “nothing that would indicate that
[Mattison] had done that, yes, physically touched hei"); Doc. 210-12 at 65 (Weaver testifying he was “aware
that there was an accusation, but there was never any verification that it occurred that l recall.”).

13

 

Duane was removed from school to prevent “other concerns 1since] at this point,
he had touched the chicken.” ld. at 71.

o April 28, 2010 Note - At this point, Alvin Weaver had taken over as Mattison’s
weekly counselor, he reported that Mattison “has been having consenting as well as
deviant fantasies. He reported he has had many deviant fantasies and has lapsed to
some of them.” ld. at 199.4

o August 30, 2010 Note - At this time, Mattison had been re-enrolled in Warrior Run.
Weaver noted that on this day, he was called to Warrior Run by Bertanzetti “for
assistance with Duane. He had apparently been talking to a male peer about a
girl and made a comment about touching her breasts [VVeaver] confronted
Duane in a very direct manner letting him know that regardless of who the
conversation was about, it was sexually inappropriate and offensive Duane was
apprehensive to agree but knew it was correct. [Weaver] then let Duane know he
was aware of the situation that occurred at work last week where [Duane] made
sexually harassing remarks to a female co-worker, Duane began to deny it until
[VVeaver] repeated to him what he said to [the co-worker] [VVeaver] let Mr.
Bertanzetti know that we would support any consequence [the school] wished to give
him for this behavior [Bertanzetti] was appreciative of the support.” ld. at 201. in
his notes, Weaver privately opined that he viewed “this situation as a step in the right
direction. Meaning that this was a conversation about an age appropriate female
with whom he has interacted, it was not a deviant fantasy about an anima|, and he
did not act out against her sexually. in fact he was discussing asking her if he could
touch her breasts. in the past he would have just done it. This does not make the
situation right but it give a healthier frame of reference to work from to develop
healthy and socially acceptable sexual values.” ld.

 

o September 2, 2010 Note - Weaver wrote that “Duane reported he did not struggle
in school today and avoided situation where he could engage in sexual
conversations.” ld. at 201.

o September 21, 2010 Note - Weaver wrote that Mattison “continues to complete his
fantasy journals on a regular basis and gave a verbal report of consenting as well as
deviant fantasies. He struggles with some deviant thoughts about males and girls
dressed in tight clothing at school.” ld. at 205. At deposition, Weaver testified

 

4 While Weaver never explicitly defined what the therapist notes mean by “deviant” fantasies, it can
be inferred that deviant fantasies include not only fantasies about animals or children, but also non-
consenting fantasies in general See, e.g., Doc. 210-12 at 217 (October 25, 2010 Psychological Report)
(“When asked about deviant fantasies Duane indicated that he feels in fact that most of his recent sexual
fantasies have been appropriate (consenting)...”); ld. at 203 (therapist note averring that Mattison reported
of having “consenting as well as deviant fantasies...”).

14

 

that by “struggles,” he meant that Mattison “wants to masturbate to [these
fantasies]." When asked if it would “be better if he wasn’t thinking about them,”
Weaver responded “[i]t would be better, but that’s highly unlikely” and that “[t]here is
no cure when it comes to sexual thoughts in deviant sexual thinking, the goal is a
reduction or management.” ld. at 95-96. He also testified that he would only
become concerned that Mattison would act on these fantasies if “he was maybe
consistently masturbating to a deviant fantasy,” but he would not be concerned “if
he’s talking about it and not acting on it, or reinforcing it with the masturbation.” ld.
at 96-97.

October 25, 2010 Note - Weaver wrote that “Duane reported some struggle with
girls in school and at work. He has been very actively fantasizing about them and
is attempting not to lapse to a deviant fantasy about them.” ld. at 207.

October 25, 2010 Psychological Evaluation Report - This is a formal report
created by the DTA “to determine if [Mattison’s Community Residential Rehabilitation
Host Home] service remains medically necessary.” ld. at212. The report found,
among other things, that “[i]n the last few months [Mattison] has made a few
sexual comments to peers at school and has been confronted for that;
however the comments appear to have been rather age-appropriate rather than
deviant. There are no reports of Duane acting out sexually in the last few
months. He has done well at the public school where his academics and behavior
are described as adequate.” ld. at 217.5

The report concluded that Mattison should remain in Community Residential
Rehabilitation Host Home services, because he “remains at least moderate risk to
reoffend sexually and he definitely needs the structure and guidance available
through the CRR Host Home Program to reduce his risk of reoffending. As noted
above there was an incident about one year ago of Duane acting out sexually with a
chicken; as a result of that episode he was taken out of his public school placement
and placed back in an Alternative Education setting for the rest of the 11th grade
(last school year). He is being given an opportunity to attend public school this year
for his 12th grade year, so far he is doing well there. Given Duane’s ongoing
moderate risk to reoffend, coupled with the sexual acting out behavior at the Host

 

5 The report also included troubling-though temporally remote_incidents of sexual misconduct by

Mattison prior to his entry in DTA treatment in 2007, including “sexually inappropriate behaviors involving
touching several girls within his [previous] school.” ld. at 212. During treatment at DTA, he had also
disclosed that he had sexually abused children when he was 10 to 15 years o|d. ld. lt is unclear if these
self-reports have been veriHed. The report also noted that Mattison had reportedly been sexually abused
himself by his stepmother from ages 2-4, and by a 16-year-old girl when he was 10. He was also physically
abused by his biological mother before the age of 2, resulting in his removal from his biological mothefs
home. ld. at 213.

15

 

Home last fall, it is clear that Duane is not ready to return to his family or to a regular
foster home setting.” ld. at 218.

At deposition, Weaver affirmed the October 25, 2010 report’s findings of Mattison’s
recent behavior, testifying that while Mattison had difhculty controlling his sexual and
aggressive impulses prior to his arrival at DTA, at the time the report was written,
Mattison’s sexual impulses were “not nearly as much [a concern] as it was when he
first entered the program. At this point, he had already completed a 19-month
course, l believe it was, in residential treatment with no sexually acting out
behaviors.” ld. at 110. He also testihed that after the incident where Mattison
sexually abused a chicken, “it was almost nine months" before Mattison was allowed
back to Warrior Run, ld. at 110-11.

February 2, 2011 Note - Weaver reported that “Duane processed his interactions
with peers in school. Overall he continues to do well. He is struggling with his
interactions with females at times." ld. at 211.

Based on these newly available records, P|aintiff argue that summary judgment

should be precluded because they show that the Mental Health Defendants knew that

Mattison was “engaging in high risk, sexually aggressive, deviant fantasies and behavior

towards females in his class," such that his inappropriate sexual behavior towards Bobbie

Jo was foreseeable Doc. 209 at 20.

lll. STANDARD oF REviEw

Through summary adjudication, the court may dispose of those claims that do not

present a “genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “As to materiality,

...[o]nly disputes over facts that might affect the outcome of the suit under the governing law

will properly preclude the entry of summary judgment.” Anderson v. Liben‘y Lobby, lnc., 477

U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).

16

 

 

The party moving for summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Celofex Corp. v. Catrett, 477 U.S. 317, 323, 106
S. Ct. 2548, 91 L. Ed. 2d 265 (1986). Once such a showing has been made, the non-
moving party must offer specific facts contradicting those averred by the movant to establish
a genuine issue of material fact. Lujan v. Naf’l Wildllfe Fed’n, 497 U.S. 871, 888, 110 S. Ct.
3177, 111 L. Ed. 2d 695 (1990). Therefore, the non-moving party may not oppose summary
judgment simply on the basis of the pleadings, or on conclusory statements that a factual
issue exists. Anderson, 477 U.S. at 248. “A party asserting that a fact cannot be or is
genuinely disputed must support the assertion by citing to particular parts of materials in the
record . . . or showing that the materials cited do not establish the absence or presence of a
genuine dispute, or that an adverse party cannot produce admissible evidence to support
the fact.” Fed. R. Civ. P. 56(c)(1)(A)-(B). in evaluating whether summary judgment should
be granted, “[t]he court need consider only the cited materials, but it may consider other
materials in the record.” Fed. R. Civ. P. 56(c)(3). “lnferences should be drawn in the light
most favorable to the non-moving party, and where the non-moving party’s evidence
contradicts the movant’sl then the non-movant’s must be taken as true." Big Apple BMW,
lnc. v. BMW of N. Am., lnc., 974 F.2d 1358, 1363 (3d Cir. 1992), cert denied 507 U.S. 912,
113 S. Ct. 1262, 122 L. Ed. 2d 659 (1993).

However, “facts must be viewed in the light most favorable to the nonmoving party

only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harrls, 550 U.S. 372, 380, 127

17

S. Ct. 1769, 167 L. Ed. 2d 686 (2007). lf a party has carried its burden under the summary
judgment rule,
its opponent must do more than simply show that there is some metaphysical
doubt as to the material facts. Where the record taken as a whole could not
lead a rational trier of fact to find for the nonmoving party, there is no genuine
issue for trial. The mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion for
summary judgment; the requirement is that there be no genuine issue of

/d. (intemal quotations, citations, and alterations omitted).
iV. ANALYsis
A. Summary Judgment Wi|i Be Granted in Favor of the Mental Health Defendants
on Plaintiffs’ Negligence Claim Based on the “Duty to Warn” Theory Because

Bobbie Jo Was Not A Readily identifiable Victim.

P|aintiffs bring a state law based negligence claim against the Mental Health
Defendants, alleging that they “determined, or should have determined, that Defendant
Mattison presented a serious danger of acting out sexually against other students” at
Warrior Run and did not warn the school about Mattison’s “known sexually aggressive
behavior” despite “a duty to exercise reasonable care to protect by warning the intended or
readily identifiable victims of Defendant Mattison against such danger.” Doc. 77 111186-88.
ln the previous motion for summary judgment, the Court had ruled that the Mental Health

Defendants did not owe a duty to warn or disclose Mattison’s mental health information to

P|aintiffs. Doc. 170. in the renewed motion, Defendants argue that even taking into

18

 

account the new evidence from Mattison’s psychiatric file, “there are no new record facts or
changes in the law that should change the Court’s prior analysis and determination on
Mental Health Defendant’s Motion for Summary Judgment." Doc. 199 at 7.

While the new evidence reveals more details of Mattison’s disturbing sexual
fantasies and struggles, the Court is inclined to agree that Plaintiffs’ negligence claim
continues to fail because the duty to warn a third party is a limited obligation requiring a
“specifically identified or readily identifiable victim,” which is not present here. Emerich v.
Phi/ade/phia Cfr. for Human Dev., lnc., 720 A.2d 1032, 1040 (Pa. 1998). Generally, under
Pennsylvania law, a plaintiff alleging negligence must show that; (1) the defendant had a
duty to conform to a certain standard of conduct; (2) the defendant breached that duty; (3)
such breach caused the injury in question; and (4) the plaintiff incurred actual loss or
damage. Pyerifz v. Commonwea/fh, 32 A.3d 687, 692 (Pa. 2011). Whether a defendant is
under a legal duty to conform to a reasonable standard of care is a question of law for the
Court to decide, while the question of “whether there has been a neglect of such duty is
generally for the jury.” Emerich, 720 A.2d at 1044. Further, “[t]he issue of whether an actor
a failure to act constitutes negligence may [also] be removed from consideration by a jury
and decided as a matter of law when the case is free from doubt and there is no possibility
that a reasonable jury could find negligence.” ld.

in Pennsylvania, there is generally no duty to control the conduct of a third party to

protect another from harm. /d. at 1036. However, a limited exception exists where a

19

 

defendant either has a special relationship with the third person “which imposes a duty upon
the actor to control the third person’s conduct” or has a special relationship with the
intended victim which gives rise to a right to protection for the victim. Restatement (Second)
of Torts § 315 (1965). Looking to other courts that have considered the issue in the context
of mental health care professionals, the Emerich court found that “the concept of a duty to
protect by warning, albeit limited in certain circumstances, has [been] met with virtually
universal approval [in other courts].” Emerich, 720 A.2d at 1037 (col|ecting cases).
Adopting the reasoning from these cases, Emerich held that “a mental health professional
who determines, or should have determined, that his patient presents a serious danger of
violence to another, bears a duty to exercise reasonable care to protect by warning the
intended victim against such danger.” /d. at 1040. This limited duty to warn “arises only
where a specific and immediate threat of serious bodily injury has been conveyed by the
patient to the professional regarding a specifically identified or readily identifiable victim." ld.
at 1041 (emphasis added). in other words, the privilege between a patient and his mental
health care professional may be overcome only by “a finding of a duty on the part of a
mental health professional to warn an intended victim of a patient’s threats of serious bodily
harm." ld. at 1043.

Here, the limited duty outlined by Emerich cannot form a basis for liability because
Mattison made no references to specifically identiHed or readily identifiable victims during

his psychiatric treatment lt is true that DTA and Weaver were aware of Mattison’s past

20

sexual history, including certain sexual misconduct prior to his treatment at the DTA, a
sexual abuse incident with a chicken during Mattison’s eleventh grade year, and persistentl
generalized, disturbing fantasies throughout the course of his treatment But Emerich
requires much more than knowledge of such generalized fantasies and past misconduct
which were not related to any students at Warrior Run, There is no evidence that Mattison
communicated to any DTA mental health professional an intent to cause serious bodily
harm to a “specifically identined” ora “readily identifiable” individua|. Here, the most that is
revealed by the record is that DTA knew about Mattison’s past incidents where he had
inappropriately touched students in a previous school, had sexually abused a chicken in his
host home, and had generalized fantasies about “males and girls dressed in tight clothing at
school.” See, e.g., Doc. 201-19 at 2 (Tioga County Department of Human Services June
20, 2007 Report) (noting that in Mattison’s previous high school, he “was caught at school
having sexual relations with another boy” and was “caught inappropriately touching several
girl’s behinds in his classroom"); Doc. 210-9 at 4 (October 25, 2010 DTA Psychological
Evaluation) (explaining that Mattison was removed from Warrior Run for his remaining
eleventh grade school year “afier he had sexual contact with a chicken at the Host Home”);
Doc. 210-12 at 205 (September 21, 2010 Therapist Note stating that Mattison “struggles
with some deviant thoughts about males and girls dressed in tight clothing at school”).
These incidents, while alarming, do not amount to a threat against any specific

student(s) at Warrior Run who are “readily identifiable” as a victim of Mattison’s potential

21

 

sexual misconduct The most specific evidence of Mattison’s sexual propensities related to
students at Warrior Run is the revelation that he fantasizes about “males and girls dressed
in tight clothing at school.” Doc. 210-12 at 205. Such vague fantasies, without more, would
not equip mental health professionals to “readily identify” the potential victim. Not only
would it would be a nearly impossible task for the mental health professional to seek out
and identify all “males and girls dressed in tight clothing” that Mattison had come into
contact with, but even if it were practicable, it would be “an unreasonable extension of the
concepts of duty and foreseeability to broaden a physician’s duty to a patient and hold a
physician liable to the public at large within the factual scenario of this case.” Estate of
l/l/ifthoeft v. Kiskaddon, 733 A.2d 623, 630 (Pa. 1999).

in Estate of Witthoeft, the Pennsylvania Supreme Court clarified the limits of
Emerich, finding that a doctor does not have a duty to warn the Department of
Transportation about his patient’s vision disorder, when the patient injured a third party
while driving. ld. in so holding, the Court distinguished DiMarco v. Lynch Homes-Chester
County, lnc., 583 A.2d 422 (Pa. 1990), which held that a doctor may be liable when the
patient had a communicable sexual disease and transferred that disease to her sexual
partner. The Estate of Witthoeft noted that DiMarco was a limited holding, where “the focus
of the court was on the unique medical condition at issue." Estate of Witthoeft, 733 A.2d
at 628. “ln the context of a communicable disease, the physician’s duty to provide accurate

information is critical because information regarding the risks of contacting the disease or

22

 

the dangers of transmitting the disease are often times not known to the general public.” ld.
Furthermore, “[i]n DiMarco, the third party actually relied upon the erroneous medical
advice,” whereas in Estate of Witthoeft, there was “no indication that [the victim] or [the
patient] relied to their detriment upon erroneous advice from Dr. Kiskaddon to his patient.”
ld. at 629.

The Court finds that though the instant case presents a closer question than those
presented in Estate of Witthoeft and DiMarco, it is nevertheless more akin to the former than
the latter. Here, it is true that the Mental Health Defendants had notice of Mattison’s sexual
misconduct in the past, but none of his prior acts, standing alone, would constitute a threat
of future misconduct towards any particular student or students at Warrior Run. As stated
above, the only evidence relating to his potential desire to inappropriately touch anyone at
Warrior Run were his fantasies about “males and girls dressed in tight clothing at school.”
Doc. 210-12 at 205. These fantasies are arguably directed towards a smaller class of
persons than “the public at large,” but they were still just that-an adolescent’s disclosures
of generalized, personal fantasies to his therapist regarding his peers at school. There is
nothing in the record to suggest that Mattison ever had fantasies about inappropriately
touching a specific person at Warrior Run, or that he had told anyone at DTA that he had in
fact groped anyone at Warrior Run, let alone Bobbie Jo. The Court therefore cannot say
that Bobbie Jo was a readily identifiable victim such that DTA and Weaver had a duty to

warn her, Estate of Witthoeft, 733 A.2d at 630 (finding that the plaintiff “is simply not a

23

foreseeable victim that this court will recognize. We will not stretch foreseeability beyond
the point of recognition for to do so will be to make liability endless”). The Court does not
read Emerich’s limited exception to extend so broadly as to apply to therapy sessions where
an adolescent male expresses generalized sexual fantasies about his classmates in school.
To rule otherwise would mean that every time a patient reveals personal fantasies during
therapy, his mental health professional must risk undermining psychotherapist-patient b
confidentiality in order to warn unspecified classes of persons where the patient went to
school or worked.

Perhaps recognizing that such a duty to warn would be unreasonably broad,
P|aintiffs attempt to circumscribe the class of identifiable victims to “female children and the
parents of those children enrolled in the special education class with Mattison at Warrior
Run.” Doc. 209 at 11. But nothing in the record supports such an arbitrary delineation of
the scope of Mattison’s sexual fantasies. As detailed above, Mattison not only fantasized
about peers at school, but also persons (and at times, even animals) outside of school, such
as those in his host home, his workplace, or his church youth group. Furthermore, even if
the Mental Health Defendants were obligated to pay special attention to Mattison’s potential
to act out sexually in school, it is undisputed that Mattison’s school-related fantasies
extended to both “males and girls dressed in tight clothing at school”-all without making a
single reference to any targeted fantasies towards students in his special education class,

or any other identifiable trait See, e.g., Doc. 210-12 at 205. There is nothing in the record

24

to support P|aintiffs factually unreasonable restriction of the duty to warn to only female
classmates in Mattison’s special education class, as opposed to both male and female
students in his special education class, or female students in all his classes, or even the
entire student body at Warrior Run, Cf. Doc. 210-3 (Mattison testifying that in addition to
special education class, he also had gym, driver’s education, and art classes “with all the
regular students”); Doc. 210-12 at 193 (therapy note referencing Mattison’s prior sexual
history with a male classmate in a previous school and noting that Mattison reported a
recent incident where “a male peer ‘hump[ed]’ him in the locker room while in his boxers” at
schooD.

P|aintiffs also at times refer to “a class of discrete, readily identifiable, prospective

 

victims [as] the females in his class,” Doc. 209 at 15, but as noted above, Mattison
described fantasies involving both male and female students in school. Furthermore, the
scope of Mattison’s deviant, sexual fantasies extends far beyond only male and female
students at school. Throughout his treatment he revealed that he struggled with fantasies
relating to “his host mother’s granddaughter, girls from the youth group that he now sees in
school, the host mother’s younger grandchildren and the dogs.” Doc. 210-12 at 193; see
also id. at 195 (referencing Mattison’s “fantasies about his host parents’ grandchildren, the
dogs or males at school”). Of these sexual fantasy subjects, DTA informed Mattison’s host
parents about his fantasies relating to their grandchildren. See id. at 20, 24 (Weaver

testifying that Mattison’s host parents were advised of his past history of sexual conduct, as

25

 

well as his fantasies regarding their grandchildren). DTA made these disclosures so that
Mattison’s host parents can “effectively supervise him in their home” and ensure that
Mattison would not be left alone with the grandchildren. ld. at 41-41 (Weaver testifying that
one reason that the host family is informed of Mattison’s sexual fantasies regarding their
grandchildren is to “make sure that they’re aware that he’s having those thoughts, that he is
talking about them, but to make sure that they maintain their awareness and follow the
strategies put in place to protect everyone”).

This decision by the DTA highlights the difference between which potential victims
can be “readily identified” and which cannot First, Mattison’s fantasies about his host
parents’ grandchildren are specifically targeted at a limited class consisting of several
persons, all of whose identities are easily ascertainable by the DTA. Second, Mattison’s
potential contact with his host family is surely more frequent substantive, and personal in
nature than his contact with any one classmate at Warrior Run. And it is almost certainly
more likely that he would be left alone with a family member for long periods of time than he
would be left alone with his classmates without adult supervision. in such limited
circumstances, DTA was within reason in disclosing Mattison’s sexual fantasies regarding
his host parents’ grandchildren to the host family. Such a duty of disclosure, however, does
not apply equally to his sexual fantasies about his peers at school.

in a somewhat analogous case to this one, the Third Circuit found that a therapist did

not have duty to warn the patient's ex-wife before he was released from a mental health

26

program and shot his ex-wife’s children and her neighbor’s children eighteen hours later, as
the patient made “no specific threat of immediate harm against [the ex-wife] or her
children before [he] left [the VA health institution].” DeJesus v. U.S. Dep’t of Veterans
Affairs, 479 F.3d 271, 280 (3d Cir. 2007). in that case, the patient had a history of violence
and abuse towards his children, his estranged wife, and others. ln her log entries, the
therapist noted that she was concerned about DeJesus “due to his past history of wanting to
hurt others, particularly his estranged wife who recently served him divorce papers and has
not allowed contact with youngest daughter for over a year. He is in a custody battle with
wife He has also in past had thoughts of hurting self.” ld. at 277. However, “[a]t no point
on March 22,” the day before the patient shot his ex-wife’s two children and two neighbor
children, “did DeJesus make any specific threats against his wife and children.” ld. at 277.
ln that case, the plaintiffs agreed that no specific threats against the ex-wife were made, but
argued that because the therapist “wrote a letter to the family court attesting to DeJesus’s
improved mental health, the VA then had a duty to inform any person who may have relied
on that letter if DeJesus’s mental health state changed.” ld. at 280. The Third Circuit found
such reasoning unpersuasive, noting that “it would be very difficult to identify all persons
who would have relied on [the therapist’s] letter.” ld.

Though P|aintiffs do not make an analogous reliance argument in this case, the
similar fact pattern of DeJesus is instructive. ln DeJesus, as here, the Court was faced with

a therapist recording concerns about the patient’s propensity to harm others, which

27

 

ultimately occurred The question, however, is whether such concerns arose out of the
patient’s generalized desires towards violence or inappropriate sexual behavior, which are
common subject matters explored in therapy, or whether they arose out of a specific threat
to harm specific victims. Certainly both DeJesus and the instant case present a closer
question than that contemplated by the Pennsylvania Supreme Court in Emerich, but this
Court is constrained to agree with DeJesus’s reasoning that “[b]ecause of the Pennsylvania
Supreme Court’s narrow reading of failure-to-warn claims, we do not believe that, given the
opportunity, it would expand Emerich to a situation that involves no specific threat of
immediate harm against a readily identifiable victim." /d. at 280 (emphasis added).

in sum, there is no evidence in the record that rendered anyone, much less Bobbie
Jo, a readily identifiable victim. The therapist notes do not contain any details with respect
to Mattison’s relationships with peers at Warrior Run except the references to fantasies
regarding “males and girls dressed in tight clothing at school.” in fact, while Mattison had
previously touched several students’ buttocks ata previous school, Mattison’s treatment at
DTA appeared to have been helpful in preventing inappropriate sexual touching. Jones,
DTA’s administrative coordinator at the Montour Learning Center, DTA’s in-house
educational program in which Mattison participated for approximately two years, testified
that he was not aware of any sexual misconduct during Mattison’s treatment Doc. 201-12
at 6 (noting that within the “24 months in residential treatment,” Mattison had “demonstrated

no sexually inappropriate behavior within the residential treatment component”). See also

28

Doc. 210-12 at 108-110 (Weaver testifying that while Mattison had dichulty controlling his
sexual and aggressive impulses, it was “not nearly as much 1a concern] as it was when he
first entered the program. At this point, he had already completed a 19-month course in
residential treatment with no sexually acting out behaviors”). Further, there is no evidence,
or even aliegation, that he had forcibly sexually assaulted another student at any school, or
that he inflicted serious harm or demonstrated any propensity for violence in any event, as
discussed above, those previous incidents of inappropriate sexual touching occurred before
Mattison entered treatment at DTA. Such temporally remote events, coupled with
intervening treatment cannot amount to “a specific and immediate threat of serious bodily
injury” to one of his fellow students at Warrior Run, such that the Mental Health Defendants
had a duty to warn the school or any of his peers of such harm. Emerich, 720 A.2d at 1040.
Thus, the Mental Health Defendants did not have a duty to seek out, identify, and
warn Bobbie Jo of threats of serious bodily harm based on their knowledge of Mattison’s
past sexual history and fantasies. To rule otherwise would force mental health
professionals to engage in an overly broad, and almost certainly speculative and subjective
exercise, resulting in the over-disclosure of psychiatric records and a patient’s most intimate
desires to a large class of people in his everyday life. Cf. F.D.P. v. Ferrara, 804 A.2d 1221
(Pa. Super. Ct. 2002) (finding no duty to commit patient to a mental health institution in
order to protect third parties from harm and noting the policy concerns that would result from

ruling othen/vise: “[t]reatment of the mentally ill is not an exact science if we allow recovery

29

against mental health and mental retardation providers for harm caused by patients except
in the clearest circumstances, we would paralyze a sector of society that performs a
valuable service to those in need of mental health care”). Because there is no evidence
from the record that P|aintiff Bobbi Jo was a “readily identifiable” victim of a specific and
immediate threat of serious bodily harm from Mattison, the negligence claim against the
Mental Health Defendants will be dismissed.6
B. Summary Judgment on Plaintiffs’ Section 1983 Claim Cannot Be Granted

Because the Newly Avaiiable Evidence Creates An issue of Fact as to the

Existence of Deliberate indifference on the Part of the Mental Health

Defendants.

ln addition to a negligence claim, P|aintiffs also brought a Section 1983 claim based
on the substantive due process clause of the Fourteenth Amendment, alleging that DTA and
Weaver, acting under color of state law, deprived Bobbie Jo of her right to bodily integrity.
Doc. 77 11 93. To succeed on a claim under 42 U.S.C. § 1983, the plaintiff must
demonstrate a violation of a right protected by the Constitution or laws of the United States,
committed by a person acting under color of state law. Nicini v. Morra, 212 F.3d 798, 806
(3d Cir. 2000) (en banc). in evaluating a Section 1983 claim, a Court must first “identify the
exact contours of the underlying right said to have been violated” and determine “whether

the plaintiff has alleged a deprivation of a constitutional right at all.” ld. (citing Cnty. of

Sacramento v. Lewis, 523 U.S. 833, 841 n. 5, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998)). in

 

6 Because the negligence claim will be dismissed on the merits, the Court need not address
whether the Mental Health Defendants would have been protected by immunity under the Mental Health
Procedures Act (“MHPA”), 50 P.S. § 7101, et seq., which is an alternative argument presented by the
Defendants. Doc. 199 at 4-8.

30

its previous summary judgment opinion, the Court found that the Mental Health Defendants
had no obligation under the due process clause to protect Bobbie Jo due to the absence of
a special relationship between them and Bobbie Jo, and because the record did not show
that the Mental Health Defendants acted with deliberate indifference in the face of
foreseeable harm to Bobbie Jo under the state created danger theory. Doc. 170 at 23-33.
The Court finds that there is nothing in the newly available evidence that would
meaningfully change its previous opinion’s analysis under the special relationship theory.
“[W]hen the state enters into a special relationship with a particular citizen, it may be held
liable for failing to protect him or her from the private actions of third parties.” D.R. by L.R.
v. Middle Bucks Area Vocationa/ Tech. Sch., 972 F.2d 1364, 1369 (3d Cir. 1992) (en banc).
However, “it is the State’s afhrmative act of restraining the individua|’s freedom to act on his
own behalf which is the ‘deprivation of liberty’ triggering the protections of the Due
Process C|ause, not its failure to act to protect [the plaintiffs] liberty interests against harms
inflicted by other means.” DeShaney v. Winnebago Cnty. Dep’t of Social Srvcs., 489 U.S.
189, 200, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989) (holding that Department of Social
Services was not liable even when they had notice of a father”s abuse of child, as the “most
that can be said of the state functionaries in this case is that they stood by and did nothing”).
in other words, the Due Process Clause does not “impose an aermative obligation on the

State to ensure that those interests do not come to harm through other means.” ld. at 195.

31

 

ln D.R., two female high school students sued their school, which was allegedly
aware that the plaintiffs had been verbally, physically, and sexually molested routinely by
multiple male classmates over the course of several months in a unisex bathroom and class
darkroom, but did nothing to intervene 972 F.2d at 1373. The Third Circuit “readily
acknowledge[d] the apparent indefensible passivity of at least some school defendants
under the circumstances," but noted that the harm was caused by private actors (i.e., the
male students), not state actors. ld. at 1376. Thus, the Court found that the analysis must
proceed under DeShaney, which required that that the school defendants “either
impermissibly limited the freedom of the plaintiffs to act on their own behalf, or barred their
access to outside support.” ld.

Relying on DeShaney, D.R. by L.R., and their progeny, this Court previously rejected
the special relationship theory for Plaintiffs’ Section 1983 claim because of the highly
attenuated relationship_if any-between DTA and Bobbie Jo such that DTA had a duty to
protect her from harm. Doc. 170 at 23-27. Perhaps realizing that the newly available
evidence has no bearing on the existence of such a relationship, P|aintiffs do not address
the special relationship theory in their new brief in opposition to summary judgment, but
rather focus exclusively on the state created danger theory. Thus, the Court finds that
P|aintiffs have abandoned the special relationship theory in their pursuit of the Section 1983
claim. in any event, the Court’s previous analysis, which noted that the key inquiry is not

who “exercised custody or control over Mattison,” but rather “whether Bobbie Jo, whose

32

 

parents undisputedly were her primary caretakers, was deprived of access to sources of
help by the Mental Health Defendants,” remains unchanged by the newly disclosed
psychiatric records, Doc. 170 at 27. The record continues to contain no evidence that DTA
ever restrained or prevented, or even had the power to restrain or prevent, Bobbie Jo from
acting on her own behalf, or that DTA otherwise deprived her of access to sources of help.
Bobbie Jo never informed anyone of Mattison’s actions against her prior to March 14, 2011,
including her own parents. Doc. 200 11 57. The Mental Health Defendants never even had
notice of who Bobbie Jo was. Consequently, a special relationship theory under the Section
1983 claim fails for the same reasons as the Court discussed in its previous opinion, namely
that P|aintiffs have not put forth any evidence demonstrating the presence of a special
relationship between the Mental Health Defendants and Bobbie Jo.

The Court, however, is constrained to revisit its analysis of the state created danger
theory in light of the newly available evidence, which raises a question as to the Mental
Health Defendants’ deliberate indifference given the extent and depth of their knowledge of
Mattison’s sexual propensities. “Liability under the state-created danger theory is
predicated upon the states’ aermative acts which work to plaintiffs’ detriments in terms of
exposure to danger.” D.R., 972 F.2d at 1374. To meet the requirements of a state-created
danger claim under the Fourteenth Amendment substantive due process clause, a plaintiff
must show that “(1) the harm ultimately caused was foreseeable and fairly direct; (2) a state

actor acted with a degree of culpability that shocks the conscience; (3) a relationship

33

 

 

between the state and the plaintiff existed such that the plaintiff was a foreseeable victim of
the defendants acts, or a member of a discrete class of persons subjected to the potential
harm brought about by the state’s actions, as opposed to a member of the public in general;
and (4) a state actor aermatively used his or her authority in a way that created a danger to
the citizen or that rendered the citizen more vulnerable to danger than had the state not
acted at all.” Bright v. Westmoreland Cnty., 443 F.3d 276, 281 (3d Cir. 2006) (intemal
citations omitted). in its previous opinion, the Court declined to reach the fourth element,
noting that “there is an issue of fact as to who enrolled Mattison at Warrior Run,” which
P|aintiffs allege is the affirmative action that resulted in Bobbie Jo’s harm. Doc. 170 at 29 n.
9. Similarly, the Court assumed that the Mental Health Defendants were state actors for
purposes of determining that summary judgment motion. ld. at 27. The Court continues to
ind that both requisite elements remain issues of fact in this case

First, the inquiry into whether a non-governmental entity may be deemed a state
actor is a fact intensive one “The principal question at stake is whether there is ‘such a
close nexus between the State and the challenged action that seemingly private behavior
may be fairly treated as that of the State itself.”’ Leshko v. Servis, 423 F.3d 337, 339 (3d
Cir. 2005) (quoting Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass’n, 531 U.S.
288, 295, 121 S.Ct. 924, 148 L.Ed.2d 807 (2001)). The Third Circuit has “outlined three
broad tests generated by Supreme Court jurisprudence to determine whether state action

exists: (1) ‘whether the private entity has exercised powers that are traditionally the

34

 

 

exclusive prerogative of the state'; (2) ‘whether the private party has acted with the help of
or in concert with state officials’; and (3) whether ‘the [s]tate has so far insinuated itself into
a position of interdependence with the acting party that it must be recognized as a joint
participant in the challenged activity.”’ Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009)
(quoting Mark v. Borough of Hatboro, 51 F.3d 1137, 1142 (3d Cir.1995)).

Though their brief is far from clear, and though they claim that the “evidence passes
each [state actor test],” it appears that P|aintiffs are primarily relying on the first test by
arguing that DTA has taken over the function of Tioga County in the care and custody of
Mattison. Doc. 209 at 17. P|aintiffs argue that “DTA and Weaver assumed custody, care,
and control of Defendant Mattison from Tioga County Department of Human Services, who
had custody and responsibility for Mattison pursuant to the Court’s Dependency Order.” ld.
Because “[c]aring for dependent children is a power traditionally reserved for the state and
exercised by it," P|aintiffs argue that “DTA and Weaver were exercising that power on behalf
of the state [i.e. Tioga County Department of Human Services] when they enrolled Mattison
in Warrior Run.” ld. P|aintiffs also assert that DTA receives state funding without offering
any supporting citation to the record. ld. Based on the available evidence, it is unclear
what relationship DTA has with Tioga County’s Department of Human Services. However, it
is undisputed that Mattison was under the legal custody of Tioga County after the Court
adjudged him as a “Dependent Child pursuant to Pennsylvania’s Juvenile Act” and that

Tioga County then placed Mattison in DTA’s residential treatment program. ld.1111 26, 27.

35

 

See also Doc. 210-12 at 70, 150 (Weaver testifying that Mattison arrived at DTA because
he “was referred by Tioga County Human Services” and that DTA would provide “updates
on a regular basis” to Mattison’s case worker from Tioga County Human Services").

While such evidence is hardly conclusive it suchiently raises a triable issue of fact
as to whether DTA can be considered a state actor for purposes of this motion. On the
record before the Court, it is plausible that DTA’s role in taking over the custody of
dependent children of Tioga County is so substantial that it can be said to be performing a
traditional function of the state, or alternatively, that there exists “a position of
interdependence” between Tioga County and DTA such that the latter “must be recognized
as a joint participant in the challenged activity." Kach, 589 F.3d at 646. See also Obado v.
Univesify of Med. & Dentistry of New Jersey-Behaviora/ Hea/fhcare, 2012 WL 12903880, at
*6 (D.N.J. May 21, 2012) (holding psychiatrist and hospital’s involuntary commitment of
plaintiff to be a state action, since ‘1t is clear that [psychiatrist’s] role in certifying individuals
for involuntary commitment and treating them at a short-term facility, although private, is
deeply entwined with a highly coordinated effort by the State of New Jersey to screen,
evaluate and treat mentally ill individuals who may be dangerous to themselves or others.
Such ‘entwinement will support a conclusion that an ostensibly private [party] ought to be
charged with a public character and judged by constitutional standards.”’) (quoting

Brentwood, 531 U.S. at 302)).

36

 

Second, as this Court found in its previous opinion, there remains an issue of fact as
to whether DTA engaged in an affirmative action by re-enrolling Mattison in Warrior Run in
twelfth grade Here, P|aintiffs point to certain administrative paperwork for Mattison’s
enrollment process, i.e his “Act 30" form. The form was signed by both Mattison’s foster
parent and an employee at DTA, affirming that Mattison has not previously been suspended
or expelled from a public school for certain acts of violence and other offenses. Doc. 201-5
(Cross Dep.) at 5. Later, at the time of Mattison’s removal from Warrior Run, Alvin Weaver
also signed Warrior Run’s formal removal papers as Mattison’s “Parent / Guardian/

Surrogate,” thus creating an inference that DTA had been intimately involved in Mattison’s

 

 

public school decisions and even represented itself as his “guardian” or “surrogate” to
Warrior Run. Doc. 210-8 at 5, 8. Further, Weaver’s signature as Mattison’s “guardian” or
“surrogate” also raises a question as to whether DTA indeed took over the legal custody
and care of Mattison as a Dependent Child of Tioga County. Thus, to the extent P|aintiffs
argue that DTA’s act of re-enrolllng Mattison in school in his tweth grade was an aermative
state action, there exists an issue of fact that would preclude summary judgment

ln its previous opinion, this Court found that notwithstanding the issue of fact as to
who re-enrolled Mattison, the state created danger theory must fail because there was no
evidence of deliberate indifference on the part of the Mental Health Defendants that
shocked the conscience and because Bobbie Jo was not a foreseeable member of a

discrete class of persons subjected to the potential harm brought about by any of the

37

Defendants’ affirmative acts. However, as detailed below, the Court must revise its
previous conclusions in light of the newly supplemented record.

At first blush, it may seem inconsistent for the Court to find that a triable issue of fact
exists as to whether Bobbie Jo is a foreseeable victim as “a member of a discrete class of
persons subjected to potential harm” under the state created danger theory, but to find no

viable liability or issue of fact under Emerich because she was not a “specifically identified

 

 

or readily identifiable” victim. This Court has been unable to find any cases in this Circuit
illuminating the differences in the scope of foreseeability under the two claims. However,
the Court finds that the disparate standards required under the two theories of liability allows
for such a distinction. While the limited exception created under Emerich imposes liability
only “where a specific and immediate threat of serious bodily injury has been conveyed by
the patient to the professional regarding a specifically identified or readily identifiable victim,”
Emerich, 720 A.2d at 1041, the state created danger theory allows for a much broader class
of victims by asking whether “the plaintiff was a foreseeable victim of the defendants acts,
or a member of a discrete class of persons subjected to the potential harm brought about by
the [defendant’s] actions.” Bright, 443 F.3d at 281. See also Mann v. Palmerfon Area Sch.
Dist., 872 F.3d 165, 172 (3d Cir. 2017) (holding that a student-athlete is a foreseeable victim
of coach staffs decisions to require student to continue football practice despite exhibiting
concussions symptoms, and noting that “[t]he bar for proving this element [of foreseeability]

is not terribly high, as we have previously held that a relationship can exist where a plaintiff

38

is a member of a group that is subject to potential harm brought about by the state's actions.
lt is clear that a student-athlete stands in such a relationship with the coaching staff’)
(intemal citations omitted). Thus, the state created danger theory does not require the
heightened level of specificity with respect to the class of foreseeable victims as that
required under Emerich.

Ultimate|y, the Court’s previous opinion relied most heavily on the fact that the record
did not evince deliberate indifference on the part of the Mental Health Defendants, nor did it
raise an inference that Bobbie Jo was a foreseeable victim. Doc. 170 at 31-33. The
analysis of these two key elements are necessarily intertwined - if the harm suffered by
Bobbie Jo was not foreseeable nor fairly direct, then the Defendants’ actions would also not
likely be deliberately indifferent However, the newly available evidence which reveals the
depth of the Defendants’ knowledge as to Mattison’s sexual propensities, compels the Court
to reassess its previous analysis. On the newly supplemented record, a reasonable
factHnder could Hnd Mattison’s groping of Bobbie Jo was a foreseeable result of his re-
enrollment into Warrior Run, and that she was a member of a discrete class of persons that
were subject to “pofential harm,” i.e Mattison’s peers, none of whom needed to be readily
identified under a state created danger claim. See Gremo v. Karlin, 363 F. Supp. 2d 771,
778-79, 789 (E.D. Pa. 2005) (finding “students at George Washington High School” to be a
discrete class of foreseeable victims under the state created danger theoryl where a group

of fifteen students “repeatedly targeted innocent students in known, unsecured,

39

unmonitored common areas of the George Washington High School” for two years and
inding that the group of fifteen students “were not a threat to the population at large but
only to that class of persons”); L.R. v. Sch. Dist. of Phi/adelphia, 836 F.3d 235, 247 (3d Cir.
2016) (Hnding a kindergarten student who was sexually assaulted by an unidentified adult
was a “foreseeable victim” when her teacher released her to the adult, in contravention of
the school’s policy requiring identification before releasing children to another adult’s
supervision, because the student “was a member of the discrete class of kindergarten
children for whose benth the School District's release policy had been instituted”).

With respect to the element of deliberate indifference as the Court previously noted,
the Third Circuit adopts a sliding scale approach for the element, explaining that “the state
actor’s behavior must always shock the conscience But what is required to meet the
conscience-shocking level will depend upon the circumstances of each case, particularly the
extent to which deliberation is possible.” Sanford v. Stiles, 456 F.3d 298, 310 (3d Cir.
2006)

The level of culpability required to shock the conscience increases as the time

state actors have to deliberate decreases. in a hyperpressurized

environment an intent to cause harm is usually required On the other hand,

in cases where deliberation is possible and ochials have the time to make

unhurried judgments, deliberate indifference is sufficient We also

recognize that there are circumstances involving something less urgent than

a split-second decision but more urgent than an unhurried judgment

Generally, this category will include situations in which the state actor is

required to act in a matter of hours or minutes [in those circumstances,]
the defendants [must] disregard a great risk of serious harm.

 

40

ld. at 309-10 (intemal quotation marks and citations omitted). Here, P|aintiffs’ state created
danger theory is based on the Mental Health Defendants’ knowledge of Mattison’s
propensity for inappropriate sexual behavior. Because this argument is clearly based on a
theory that deliberation was possible and DTA and Weaver had time to make “unhurried
judgments,” a deliberate indifference standard is appropriate in this case, in the context of a
state created danger claim, deliberate indifference requires “‘that a person consciously
disregard a substantial risk of serious harm.”’ Kaucher, 455 F.3d at 427-28 (quoting
Ziccardi v. City of Philadelphia, 288 F.3d 57, 65 (3d Cir. 2002)) (internal quotation marks
omitted).

Under P|aintiffs’ theory, Bobbie Jo was a member of a foreseeable class of victims of
Mattison’s inappropriate sexual propensities, i.e the students at Warrior Run, when the
Mental Health Defendants re-enrolled Mattison in twelfth grade Here, the record reflects
that though Mattison had completed two years of treatment at the Montour Learning Center
before enrolling in Warrior Run for the first time, he still suffered a lapse in control over his
sexual impulses after he sexually abused a chicken in his host home during eleventh grade
Doc. 210-9 (October 25, 2010 DTA Psychological Evaluation) at 4. Though the incident did
not involve a peer nor did it occur on the premises of Warrior Run, it evinced a risk of loss of
control on the part of Mattison. Throughout this time and continuing into his re-enrollment in
twelfth grade DTA’s therapy notes continued to document Mattison’s inappropriate sexual

desires, including fantasies related to his host family’s grandchildren, male and female

41

 

peers at school, and even dogs. Doc. 210-12 at 193. As recently as a few months before
the Bobbie Jo incident, Weaver’s notes revealed that he had knowledge that Mattison had
made sexually harassing remarks to a female co-worker at his workplace ld. at 201.
Weaver was also called into Warrior Run in twelfth grade because Mattison had made a
sexually explicit comment about a female student’s breasts. ld. Though Weaver ultimately
viewed the incident “as a step in the right direction,” he candidly admitted in his private
notes that “in the past [Mattison] would have just done it,” suggesting that Mattison could
have actually touched the female student’s breasts instead of merely talking about it ld.
Furthermore, according to a report by the DTA issued a month later, Mattison “remain[ed] at
least moderate risk to reoffend sexually and he definitely needs the structure and guidance
available through the CRR Host Home Program to reduce his risk of reoffending.” Doc.
210-12 at 218. Though the report found that since Mattison had been re-enrolled in Warrior
Run in tweth grade he has been “doing well there,” it went on to state that “[g]iven Duane’s
ongoing moderate risk to reoffend, coupled with the sexual acting out behavior at the Host
Home last fall, it is clear that Duane is not ready to return to his family or to a regular foster
home setting.” ld.

Finally, throughout these notes, DTA counselors continued to express concern that
Mattison was not properly processing his inappropriate fantasies and not being forthcoming
in his therapy sessions. See, e.g., id. at 201 (when Weaver confronted Mattison about the

sexual harassment incident at work, Mattison “began to deny it until [Weaver] repeated to

42

 

him what [Mattison] said..."); id. at 195 (Weaver writing that he discussed Mattison’s
“additional behaviors” such as “not processing fantasies about his host parents’
grandchildren, the dogs or males at school, and masturbating more frequently than he
reports...”); id. at 71 (Weaver testifying that he knew that Mattison’s previous DTA therapist
Karen Brown, “had questioned [Mattison’s] honesty”). Despite the above, the Mental Health
Defendants may have re-enrolled Mattison in Warrior Run, and there is no evidence in the
record to suggest that they ever informed the school district about Mattison’s history at his
previous schoo|s, his sexual abuse of the chicken, or his sexual desires. Doc. 210-12 at
177-79 (Weaver testifying that DTA never shared “any treatment notes, plans, records of
any kind with anyone from the Warrior Run School District or the teachers” or any
information “concerning Mattison’s treatment and care”).

The Court is keenly aware that such evidence is highly circumstantial and somewhat
attenuated in other words, none of the evidence above compels a finding that the Mental
Health Defendants had knowledge that Mattison posed a substantial risk of sexually groping
a female peer upon re-enrollment, especially since the history of Mattison’s conduct did not
include sexually groping a peer at Warrior Run. However, it is for the trier of fact to make
the factual determination as to whether the Defendants’ circumstantial knowledge amounts
to a “disregard of a substantial risk of serious harm.” lt is enough that the newly available
evidence has raised sufficient questions such that this determination must be left for the

jury. See Rivas v. City of Passaic, 365 F.3d 181, 196 (3d Cir. 2004) (affirming denial of

43

 

 

summary judgment on state created danger claim, because a “jury could find that [EMTs]
consciously disregarded a great risk of serious harm to Mr. Rivas by misrepresenting [his
assault on the EMTs] and then abandoning Mr. Rivas to the police" without warning the
police that he was having a seizure and should not be restrained and noting that if the
EMTs “misrepresented the assault not only did they abdicate their duty to render medical
assistance but they placed Mr. Rivas in greater danger by falsely accusing him of acting
violently”); Biyan v. Erie Cty. Office of Children & Youth, 861 F. Supp. 2d 553, 580 (W.D.
Pa. 2012) (finding factual issue precluded summaryjudgment on foster parents’ claim that
the Erie County Office of Children & Youth had been deliberately indifferent when they
placed a foster child in their home, who later sexually assaulted the foster parents’ son).

ln Bryan, a case that is somewhat analogous to this one, a foster child, J.O., had
displayed “an ongoing pattern of assaultive and sexually inappropriate behavior” before
being placed in the plaintiffs’ home, where he sexually assaulted his foster parents’ son.
Bryan, 861 F. Supp. 2d at 580. At summary judgment, the evidence revealed that J.O.’s
past incidents included sexually abusing a half-sister and a niece and threatening to “b|ow

il “

things up, shoot people” and “stab people,” leading the defendant’s case worker to
question “whether foster care was even a suitable option for J.O., given the risks he posed
to himself ‘and others.”’ ld. at 579. The court found such prior misconduct and threats of

violence were “sufficient to support the reasonable inference that [the Office of Children &

Youth] should have known that J.O. had the propensity to act in such a manner.” ld.

44

 

(emphasis in origina|). Thus, the Court denied summary judgment because the evidence
showed “an awareness of a risk that was sufhciently concrete to put [defendants] on notice
of J.O.’s potential for sexual assault and rape," especially when the defendants were aware
“that the Bryans did not want a sexual offender [as a foster chi|d]”; that “there were younger
children in Bryan house"; and that “J.O. had a long history of physically aggressive behavior
and sexual acting out” ld. at 579-80.

The facts in this case are considerably less specific with respect to the Mental Health
Defendants’ knowledge especially since Bryan dealt with the placement of a foster child
who had a history of sexually assaulting minors at his prior homes, whereas here Mattison
had no analogous history of sexually groping anyone at Warrior Run since DTA began
treating him. Nevertheless, a reasonable factfinder may find, based on the new evidence
regarding the Mental Health Defendants’ knowledge of Mattison’s sexual misconduct and
desires, that Defendants’ act of re-enrolling Mattison in Warrior Run amounts to a conscious
disregard of a substantial risk of harm. lf so, then the re-enrollment of Mattison would bear
“a direct causal relationship” to the danger faced by Bobbie Jo, since it rendered her more
vulnerable to sexual molestation by Mattison than had Defendants not re-enrolled him. To
the extent the court’s previous opinion ruled othenivise on the issues of deliberate
indifference and foreseeability of Bobbie Jo’s harm, see e.g., Doc.170 at 32 (the Court’s
previous opinion finding that “there are no facts of record creating a dispute for trial as to

whether DTA and Weaver’s determination that Mattison could return to Warrior Run was

45

 

 

 

 

 

 

infected with deficiencies of such egregious nature that they could amount to conduct that
shocks the conscience”), those conclusions must be tempered by the newly available
evidence showing the extent of Mattison’s persistent disturbing sexual desires, which at
times crossed the threshold into his acting on certain inappropriate sexual impulses. At this
stage there is additional evidence that speaks to the depth, frequency, and substance of
the Mental Health Defendants’ knowledge of Mattison’s sexual misconduct history and
sexual desires towards his peers. The Court does not express an opinion on whether such
knowledge is sufficient for a Hnding of liability under the state created danger theory.
Rather, it is suchient for the Court to note at this stage that the questions of whether the
Mental Health Defendants indeed re-enrolled Mattison in tweth grade at Warrior Run, and
whether such an action, if true, is conscience-shocking, should be reserved for the factHnder
at trial. Accordingly, the Court will deny the Mental Health Defendants’ motion for summary
judgment on P|aintiffs’ Section 1983 claim based on the state created danger theory.
V. CoNcLusioN

For all of the foregoing reasons, the Court will grant Defendants Diversified

Treatment Alternatives and Alvin Weaver’s motion for summary judgment in part and deny it

in part Doc. 198. A separate Order follows.

 

Ri>beri\osmapialti

United States District Judge

46

